Exhibit6 FORM OF NOMINEE PARTICIPATION AND INDEMNIFICATION AGREEMENT Arbor Realty Trust, Inc. ("Arbor"), a Maryland corporation, and the person named on the signature page hereof as the "Nominee" (the "Nominee"), intending to be legally bound, hereby agree as follows: 1.Participation in Proxy Solicitation.Nominee hereby agrees to serve as a member of a slate of nominees (the "Slate") to stand for election as a director of CBRE Realty Finance, Inc. ("CBRE"), a Maryland corporation, in connection with a proxy solicitation (the "Proxy Solicitation") to be conducted by Arbor in respect of the 2008 annual meeting of stockholders of CBRE (including any adjournment, or postponement, rescheduling or continuation thereof or any special meeting held in lieu thereof), and to serve as a director of CBRE if elected pursuant to the Proxy Solicitation.Nominee agrees to solicit proxies in such manner as Arbor may request from time to time in support of Nominee’s election.In no event shall any Nominee purchase any securities of CBRE without Arbor's prior written consent. 2.Information and Consent.Nominee acknowledges that Arbor has provided to Nominee a questionnaire (a "Questionnaire") in which Nominee will provide Arbor with information necessary for Arbor to make appropriate disclosure to CBRE and for Arbor to use in creating the proxy materials to be sent to stockholders of CBRE and filed with the Securities and Exchange Commission (“SEC”) in connection with the Proxy Solicitation.Nominee agrees (i) to promptly complete and sign the Questionnaire and return it to the person indicated therein, and (ii) that Nominee’s responses in the Questionnaire will be true, complete and correct in all respects.In addition, Nominee agrees that, concurrently with Nominee’s execution of this Agreement, Nominee will execute and return to ArborNominee’s consent to being nominated for election as a director of CBRE and, if elected, consent to serve as a director of CBRE in the form of Exhibit A hereto.Nominee acknowledges and agrees that Arbor may:(i) forward Nominee’s consent to CBRE and (ii) in Arbor’s discretion, disclose the information provided by Nominee in the Questionnaire as well as the existence and contents of this Agreement, including, without limitation, to CBRE and in the proxy materials to be filed with the SEC and mailed to CBRE stockholders in connection with the Proxy Solicitation. 3.Fees and
